                    Case 15-10458-CSS                   Doc 1998         Filed 01/24/19            Page 1 of 3



                                    UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


In re:                                                                     Chapter 7

CAL DIVE INTERNATIONAL, INC., et al.,1                                     Case No. 15-10458 (CSS)
                                                                           (Jointly Administered)
                                           Debtors.


DAVID W. CARICKHOFF, solely as Chapter
7 Trustee of the Estates of Cal Dive
International, Inc., et al.,

                                           Plaintiff,                 Adv. Proc. No.: See Defendants on Exhibit A

v.

See List of Defendants Attached as Exhibit
“A”


                        NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                           HEARING ON JANUARY 28, 2019 AT 1:00 P.M.

MATTERS WITH CNO

            1.        Chapter 7 Trustee's Eighth Omnibus Motion for an Order Approving Settlements
                      of Avoidance Actions Pursuant to Fed. R. Bankr. P. 9019 (Filed January 8,
                      2019)[Docket No. 1995]

                      Response Deadline:             January 21, 2019

                      Response Received: None.

                      Related Documents:

                      a.         Certificate of No Objection (filed January 23, 2019) [Dkt. No. 1997]

                      Status: A Certificate of No Objection has been filed.




1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are Cal Dive
    International, Inc. (0501); Cal Dive Offshore Contractors, Inc. (4878); Affiliated Marine Contractors, Inc. (8678); Fleet Pipeline
    Services, Inc. (2104); Gulf Offshore Construction, Inc. (2106); and CDI Renewables, LLC (4985).
              Case 15-10458-CSS   Doc 1998   Filed 01/24/19   Page 2 of 3



Dated: January 24, 2019                       ARCHER & GREINER, P.C.

                                               /s/ S. Alexander Faris
                                              S. Alexander Faris (No. 6278)
                                              300 Delaware Ave., Suite 1100
                                              Wilmington, DE 19801
                                              Phone: (302) 777-4350
                                              Fax: (302) 777-4352
                                              E-mail: afaris@archerlaw.com

                                              Counsel to the Ch. 7 Trustee
215678685v2
      Case 15-10458-CSS   Doc 1998   Filed 01/24/19   Page 3 of 3



                             EXHIBIT A

C PORT STONE, LLC                        Adversary Pro. No. 17-50069 (CSS)

DOERLE FOOD SERVICES, INC.               Adversary Pro. No. 17-50099 (CSS)

CANYON OFFSHORE, INC.                    Adversary Pro. No. 17-50061 (CSS)
